DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the way the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 6-10, 12-14, 21-23 and 25-26 are rejected under 35 U.S.C. 103 as being un-patentable over Aljadeff WIPO Application No.:( WO 2018/011792 A1) hereinafter referred as Aljadeff, in view of Bartov et al US Patent No.:( US 2017/0131383 A1) hereinafter referred as Bartov
For claim 1, Aljadeff discloses the method, comprising: 
at a first device: 
transmitting a first ranging poll to a plurality of second devices (paragraph [0014], lines 1-4); 
receiving a polling response message from each of at least a first subset of the second devices (paragraph [0036], lines 1-2) and (paragraph [0097], lines 3-8); 
determining a respective propagation delay for each of the received polling response messages (paragraph [0099], lines 5-7).  However, Aljadeff disclose all the subject matter of the claimed invention with the exemption of the determination a respective distance to each of the first subset of the second devices based on at least the respective propagation delays as recited in claim 1.
Bartov from the same or analogous art teaches the determination a respective distance to each of the first subset of the second devices based on at least the respective propagation delays (Paragraph [0033], lines 8-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determination a respective distance to each of the first subset of the second devices based on at least the respective propagation delays as taught by Bartov into the system for the location and monitoring of mobile units of Aljadeff.   
The determination a respective distance to each of the first subset of the second devices based on at least the respective propagation delays can be modify/implemented by combining the determination a respective distance to each of the first subset of the second devices based on at least the respective propagation delays with the device. This process is implemented as a hardware solution or as firmware solutions of Bartov into the system for the location and monitoring of mobile units of Aljadeff.  As disclosed in Bartov, the motivation for the combination would be to 
For claim 2, Aljadeff discloses the method, further comprising: transmitting a second ranging poll to the plurality of second devices (paragraph [0003], lines 2-6); receiving a time stamp response message from each of at least a second subset of the second devices (paragraph [0010], lines 1-3); and determining a respective distance to each of the second subset of the second devices based on at least the respective time stamp response message (paragraph [0014], lines 5-12). 
For claim 3, Aljadeff discloses the method, further comprising: transmitting a pre-poll message including ranging configuration information to the plurality of second devices (paragraph [0135], lines 1-8) and (paragraph [0172], lines 2-9).  
For claim 4, Aljadeff discloses the method further comprising: transmitting time stamp information to the plurality of second devices (paragraph [0010], lines 3-5) and (paragraph [0021], lines 1-5).  
For claim 6, Aljadeff discloses the method, wherein the first device and the plurality of second devices are communicatively coupled via an ultra-wideband (UWB) network (paragraph [0065], lines 1-4).  
For claim 7, Aljadeff disclose all the subject matter of the claimed invention with the exemption of the transmitting the first ranging poll to the plurality of second devices is a broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages as recited in claim 7.
Bartov from the same or analogous art teaches the transmitting the first ranging poll to the plurality of second devices is a broadcast transmission (Paragraph [0052], lines 1-5), wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages (Paragraph [0052], lines 5-10) and (Paragraph [0053], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitting the first ranging poll to the plurality of second devices is a broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages as taught by Bartov into the system for the location and monitoring of mobile units of Aljadeff.   
The transmitting the first ranging poll to the plurality of second devices is a broadcast transmission, wherein the first device and each of the plurality of second devices share a common Bartov into the system for the location and monitoring of mobile units of Aljadeff.  As disclosed in Bartov, the motivation for the combination would be to use the broadcast transmission with a ranging to the plurality of second devices sharing the common key to exchange station-to-station messages that will help the device to select and access more efficiently and faster way for a better communication becoming more efficient and reliable.
For claim 8, Aljadeff disclose the method, wherein the transmitting the first ranging poll to the plurality of second devices is a multicast transmission based on the first device including information corresponding to a number of the plurality of second devices and an identity of each of the plurality of secondary devices (paragraph [0135], lines 1-8). 
For claim 9, Aljadeff discloses a device, comprising: 
a transceiver configured to transmit a first ranging poll to a plurality of second devices (paragraph [0014], lines 1-4) and receive a polling response message from each of at least a first subset of the second devices (paragraph [0036], lines 1-2) and (paragraph [0097], lines 3-8); and
 a processor configured to determine a respective propagation delay for each of the received polling response messages (paragraph [0099], lines 5-7). However, Aljadeff disclose all the subject matter of the claimed invention with the exemption of the determine a respective distance to each of the first subset of the second devices based on at least the respective propagation delays as recited in claim 9.
Bartov from the same or analogous art teaches the determination of a respective distance to each of the first subset of the second devices based on at least the respective propagation delays (Paragraph [0033], lines 8-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determination of a respective distance to each of the first subset of the second devices based on at least the respective propagation delays as taught by Bartov into the system for the location and monitoring of mobile units of Aljadeff.   
The determination of a respective distance to each of the first subset of the second devices based on at least the respective propagation delays can be modify/implemented by combining the determination of a respective distance to each of the first subset of the second devices based on at Bartov into the system for the location and monitoring of mobile units of Aljadeff.  As disclosed in Bartov, the motivation for the combination would be to use the determination of the distance to the second devices that will help the device to select the better signal strength for a better communication becoming more efficient and reliable.
For claim 10, Aljadeff discloses the device, wherein the transceiver is further configured to transmit a second ranging poll to the plurality of second devices  (paragraph [0003], lines 2-6) and receive a time stamp response message from each of at least a second subset of the second devices (paragraph [0010], lines 1-3), wherein the processor is further configured to determine a respective distance to each of the second subset of the second devices based on at least the respective time stamp response message (paragraph [0014], lines 5-12). 
For claim 12, Aljadeff disclose device, wherein the first device and the plurality of second devices are communicatively coupled via an ultra-wideband (UWB) network (paragraph [0065], lines 1-4). 
For claim 13, Aljadeff disclose all the subject matter of the claimed invention with the exemption of the transmitting the first ranging poll to the plurality of second devices is a broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages as recited in claim 13.
Bartov from the same or analogous art teaches the transmitting the first ranging poll to the plurality of second devices is a broadcast transmission (Paragraph [0052], lines 1-5), wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages (Paragraph [0052], lines 5-10) and (Paragraph [0053], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the transmitting the first ranging poll to the plurality of second devices is a broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages as taught by Bartov into the system for the location and monitoring of mobile units of Aljadeff.   
The transmitting the first ranging poll to the plurality of second devices is a broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages can be modify/implemented by combining the transmitting the first ranging poll to the plurality of second devices is a broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to Bartov into the system for the location and monitoring of mobile units of Aljadeff.  As disclosed in Bartov, the motivation for the combination would be to use the broadcast transmission with a ranging to the plurality of second devices sharing the common key to exchange station-to-station messages that will help the device to select and access more efficiently and faster way for a better communication becoming more efficient and reliable.
For claim 14, Aljadeff disclose the device, wherein the transmitting the first ranging poll to the plurality of second devices is a multicast transmission based on the first device including information corresponding to a number of the plurality of second devices and an identity of each of the plurality of secondary devices (paragraph [0135], lines 1-8).
For claim 21, Aljadeff disclose a processor of a first device configured to perform operations comprising:
 transmitting a first ranging poll to a plurality of second devices (paragraph [0014], lines 1-4);
 receiving a polling response message from each of at least a first subset of the second devices (paragraph [0036], lines 1-2) and (paragraph [0097], lines 3-8); 
determining a respective propagation delay for each of the received polling response messages (paragraph [0099], lines 5-7).   However, Aljadeff disclose all the subject matter of the claimed invention with the exemption of the determining a respective distance to each of the first subset of the second devices based on at least the respective propagation delays as recited in claim 21.
Bartov from the same or analogous art teaches the determining a respective distance to each of the first subset of the second devices based on at least the respective propagation delays (Paragraph [0033], lines 8-17). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining a respective distance to each of the first subset of the second devices based on at least the respective propagation delays as taught by Bartov into the system for the location and monitoring of mobile units of Aljadeff.   
The determining a respective distance to each of the first subset of the second devices based on at least the respective propagation delays can be modify/implemented by combining the determining a respective distance to each of the first subset of the second devices based on at least the respective propagation delays with the device. This process is implemented as a hardware solution or as firmware solutions of Bartov into the system for the location and monitoring of Aljadeff.  As disclosed in Bartov, the motivation for the combination would be to use the determination of the distance to the second devices that will help the device to select the better signal strength for a better communication becoming more efficient and reliable.
For claim 22, Aljadeff discloses the processor, wherein the operations further comprise: transmitting a second ranging poll to the plurality of second devices (paragraph [0003], lines 2-6); 4Serial No.: 16/674,993 Attorney Docket No.: 30134/28502 (P41016US 1) receiving a time stamp response message from each of at least a second subset of the second devices (paragraph [0010], lines 1-3); and determining a respective distance to each of the second subset of the second devices based on at least the respective time stamp response message (paragraph [0014], lines 5-12). 
For claim 23, Aljadeff disclose the processor, wherein the operations further comprise: transmitting a pre-poll message including ranging configuration information to the plurality of second devices; and transmitting time stamp information to the plurality of second devices (paragraph [0014], lines 5-12). 
For claim 25, Aljadeff disclose the processor, wherein the first device and the plurality of second devices are communicatively coupled via an ultra-wideband (UWB) network (paragraph [0065], lines 1-4).    
For claim 26, Aljadeff disclose all the subject matter of the claimed invention with the exemption of the broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages or (ii) a multicast transmission based on the first device including information corresponding to a number of the plurality of second devices and an identity of each of the plurality of secondary devices as recited in claim 26.
Bartov from the same or analogous art teaches the broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages or (ii) a multicast transmission based on the first device including information corresponding to a number of the plurality of second devices and an identity of each of the plurality of secondary devices (Paragraph [0052], lines 1-10) and (Paragraph [0053], lines 1-5). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages or (ii) a multicast transmission based on the first device including information corresponding to a number of the  Bartov into the system for the location and monitoring of mobile units of Aljadeff.   
The broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages or (ii) a multicast transmission based on the first device including information corresponding to a number of the plurality of second devices and an identity of each of the plurality of secondary devices can be modify/implemented by combining the broadcast transmission, wherein the first device and each of the plurality of second devices share a common key to exchange station-to-station messages or (ii) a multicast transmission based on the first device including information corresponding to a number of the plurality of second devices and an identity of each of the plurality of secondary devices with the device. This process is implemented as a hardware solution or as firmware solutions of Bartov into the system for the location and monitoring of mobile units of Aljadeff.  As disclosed in Bartov, the motivation for the combination would be to use the broadcast transmission with a ranging to the plurality of second devices sharing the common key to exchange station-to-station messages that will help the device to select and access more efficiently and faster way for a better communication becoming more efficient and reliable.
Allowable Subject Matter
Claims 5, 11 and 24 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20130315137-A1
Bhaskar; Udaya R.
US-20090247241-A1
Gollnick; Charles D.
US-20190297462-A1
ALJADEFF; Daniel
US-10367677-B2
Parkvall; Stefan
US-10952254-B2
Bhargava; Vidur

[AltContent: textbox (WO-2020169202-A1
DWIVEDI S
WO-2013025512-A1
HIRSCH OJ)]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642